UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5527 DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus New Jersey Municipal Money Market Fund, Inc. SEMIANNUAL REPORT May 31, 2015 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 31 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus New Jersey Municipal Money Market Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus New Jersey Municipal Money Market Fund, covering the six-month period from December 1, 2014, through May 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Longer term U.S. Treasury securities fared well early in the reporting period when long-term interest rates fell amid robust demand from global investors, but returns later moderated amid heightened market volatility stemming from renewed domestic economic concerns and expectations of higher short-term interest rates over the months ahead. Yet, yields of money market instruments remained steady, anchored near zero percent by an unchanged target for overnight interest rates. Yields also experienced downward pressure from robust demand for a relatively limited supply of money market-eligible instruments. We remain optimistic regarding the outlook for the U.S. economy. We believe the domestic economic recovery has resumed after a winter soft patch, labor markets remain strong, energy prices have climbed from previous lows, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address persistent global economic weakness. Nonetheless, we believe short-term interest rates remain near current levels at least until later in 2015, and any eventual rate hikes may be gradual and modest. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation June 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2014 through May 31, 2015, as provided by Joseph Irace, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2015, Dreyfus New Jersey Municipal Money Market Fund produced an annualized yield of 0.00%.Taking into account the effects of compounding, the fund produced an annualized effective yield of 0.00%. 1 A persistent-but-choppy economic recovery continued over the reporting period, but the Federal Reserve Board (the “Fed”) left its target for short-term interest rates unchanged. Consequently, yields of tax-exempt money market instruments remained near zero percent. The Fund’s Investment Approach The fund’s objective is to seek as high a level of current income exempt from federal and New Jersey state income taxes as is consistent with the preservation of capital and the maintenance of liquidity.The fund also seeks to maintain a stable $1.00 share price. To pursue its goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal and New Jersey state personal income taxes. The fund also may invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. When pursuing the fund’s objective, we employ two primary strategies. First, we attempt to add value by constructing a portfolio of high-quality tax-exempt money market municipal obligations that provide income exempt from federal and New Jersey state income taxes. Second, we actively manage the fund’s average maturity in anticipation of interest-rate trends and supply-and-demand changes in New Jersey’s short-term municipal marketplace. For example, if we expect an increase in short-term supply, we may reduce the weighted average maturity of the fund, which should better position the fund to purchase new securities with higher yields, if higher yields materialize.Yields tend to rise when there is an increase in new-issue supply competing for investor interest. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) New securities generally are issued with maturities in the one-year range and tend to lengthen the fund’s weighted average maturity if purchased. If we anticipate limited new-issue supply, we may extend the fund’s average maturity to maintain then-current yields for as long as we think practical.At other times, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Accommodative Fed Policy Kept Yields Low The U.S. economy continued to recover early in the reporting period as labor markets and consumer confidence strengthened.The economy stumbled during the first quarter of 2015 due to unusually harsh winter weather and an appreciating U.S. dollar, but growth resumed in the spring. Long-term interest rates fell early in the reporting period when global investors flocking to U.S. Treasury securities caused a supply-and-demand imbalance, but long-term rates soon began to climb amid stronger-than-expected employment data and expectations of short-term rate hikes later this year. Meanwhile, technical factors remained positive due to robust investor demand and a diminished need for short-term financing, which kept new issuance volumes low. Still, short-term rates were relatively unaffected by these developments as the Fed maintained the federal funds rate near historical lows. Municipal credit quality generally continued to improve when many states and local governments balanced their budgets and replenished reserves. However, New Jersey has lagged in the national recovery, and its fiscal condition continued to struggle with unrealistic budget assumptions and public pension shortfalls. Focus on Quality and Liquidity As we have for some time, we retained the fund’s focus on instruments with strong liquidity characteristics, including variable rate demand notes (VRDNs) on which yields are reset weekly.As part of our risk management strategy, we maintained broad diversification across both municipal issuers and instruments backed by third parties. For example, we have identified stable credits among general obligation bonds; 4 essential-service revenue bonds issued by water, sewer, and electric enterprises; certain local credits with strong financial positions and stable tax bases; and various health care and education issuers. Due to the availability of longer dated New Jersey money market instruments, we generally maintained the fund’s weighted average maturity in a position that was modestly longer than industry averages. Fed: Neither Patient nor Impatient The Fed has reiterated that “it will take a balanced approach consistent with its longer-run goals of maximum employment and inflation of 2%,” and “economic conditions may, for some time, warrant keeping the target federal funds rate below levels the Federal Open Market Committee views as normal in the longer run.” Therefore, while many analysts expect rate hikes to begin later this year, those increases are likely to be modest and gradual. Meanwhile, the outlook for higher yields and money market reforms could move the one-year note index off historical lows, and we will carefully monitor the upcoming note issuance season for evidence of this trend.As for now, in our judgment, the prudent course for fund management continues to be an emphasis on preservation of capital and liquidity. June 15, 2015 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term municipal securities holdings involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes for non-New Jersey residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, fund yields would have been lower. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus New Jersey Municipal Money Market Fund, Inc. from December 1, 2014 to May 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2015 Expenses paid per $1,000 † $ .95 Ending value (after expenses) $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2015 Expenses paid per $1,000 † $ .96 Ending value (after expenses) $ 1,023.98 † Expenses are equal to the fund’s annualized expense ratio of .19%; multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2015 (Unaudited) Short-Term Coupon Maturity Principal Investments—100.4% Rate (%) Date Amount ($) Value ($) Allamuchy Township Board of Education, GO Notes (School Bonds) 4.50 3/15/16 150,000 a 154,643 Allendale Borough, GO Notes (General Improvement Bonds) 3.75 7/1/15 150,000 150,423 Barrington Borough, GO Notes (General Improvement Bonds and Sewer Utility Bonds) 2.00 7/15/15 170,000 170,327 Bayonne, GO Notes, Refunding (School Bonds) 2.00 8/1/15 175,000 a 175,333 Bergen County, GO Notes (County College Bonds and Special Services School Bonds) 2.00 1/15/16 200,000 a 201,949 Bergen County, GO Notes (County College Bonds and State Aid County College Bonds) 2.00 6/15/15 100,000 a 100,065 Bergen County, GO Notes (County College Bonds, General Improvement Bonds, School Bonds and State Aid County College Bonds) 4.00 10/15/15 300,000 a 303,889 Bergen County Improvement Authority, County Guaranteed Governmental Loan Revenue, Refunding (Saddle Brook Township Project) 2.00 9/1/15 225,000 225,903 Bergenfield Borough, GO Notes, BAN 1.00 3/2/16 523,000 525,150 Boonton Town School District Board of Education, GO Notes, Refunding (School Bonds) 1.50 1/15/16 145,000 a 145,916 Bordentown Regional School District Board of Education, GO Notes, Refunding 5.00 1/15/16 650,000 a 668,165 Bound Brook Borough Board of Education, GO Notes (School Bonds) 3.00 1/15/16 560,000 a 568,890 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Branch Banking and Trust Co. Municipal Trust (Series 2044) (Port Authority-Port Newark, Marine Terminal Rent-Backed Revenue (Newark Redevelopment Projects)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch 0.14 6/7/15 8,200,000 b,c,d 8,200,000 Branch Banking and Trust Co. Municipal Trust (Series 2056) (New Jersey Economic Development Authority, School Facilities Construction Revenue) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and 0.14 6/7/15 10,105,000 a,b,c,d Brick Township, GO Notes, Refunding 5.00 5/1/16 155,000 161,142 Brick Township Municipal Utilities Authority, Revenue, Refunding 5.00 12/1/15 100,000 102,214 Brigantine, GO Notes, BAN 1.00 12/9/15 3,466,000 3,474,293 Burlington County, GO Notes 4.13 9/1/15 100,000 100,930 Burlington County, GO Notes (County College Bonds) 1.00 6/1/15 360,000 a 360,000 Burlington County, GO Notes (County College Bonds) 2.50 6/1/15 175,000 a 175,000 Burlington County, GO Notes (General Improvement Bonds) 3.38 9/1/15 100,000 100,751 Burlington County Bridge Commission, County-Guaranteed Lease Revenue, Refunding (Governmental Leasing Program) 2.00 8/15/15 295,000 296,050 Burlington County Bridge Commission, County-Guaranteed Lease Revenue, Refunding (Governmental Leasing Program) 3.00 8/15/15 220,000 221,180 Burlington County Bridge Commission, County-Guaranteed Lease Revenue, Refunding (Governmental Leasing Program) 4.00 8/15/15 100,000 100,763 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Burlington Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 7/15/15 255,000 a 255,798 Camden County Improvement Authority, County Guaranteed Lease Revenue, Refunding 4.50 9/1/15 100,000 101,035 Camden County Improvement Authority, County Guaranteed Loan Revenue (County Capital Program) 3.00 1/15/16 390,000 396,175 Camden County Improvement Authority, LR, Refunding 3.00 9/1/15 100,000 100,623 Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; TD Bank) 0.13 6/7/15 1,300,000 a,b 1,300,000 Cape May, GO Notes (General Improvement Bonds and Utility Bonds) 2.00 7/15/15 100,000 100,136 Cape May County, GO Notes (General Improvement Bonds) 4.00 9/1/15 100,000 100,917 Cape May County Municipal Utilities Authority, Sewer Revenue, Refunding 5.75 1/1/16 495,000 510,524 Cherry Hill Township, GO Notes, Refunding (General Improvement Bonds and Sewer Utility Bonds) 3.00 8/15/15 100,000 100,561 Cherry Hill Township Board of Education, GO Notes, Refunding (School Bonds) 4.00 2/15/16 220,000 a 225,428 Colts Neck Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 2/1/16 125,000 a 126,244 Cumberland County, GO Notes (County College Bonds and General Improvement Bonds) 3.00 2/15/16 780,000 a 794,274 Cumberland County, GO Notes (General Improvement Bonds) 5.00 11/1/15 635,000 647,259 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Deutsche Bank Spears/Lifers Trust (Series DBE-1138X) (New Jersey Transportation Trust Fund Authority (Transportation System)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.36 6/7/15 16,250,000 b,c,d 16,250,000 East Orange, GO Notes, Refunding (Water Utility Bonds) 2.00 7/15/15 410,000 410,682 Edgewater Borough, GO Notes, Refunding 3.00 6/1/15 205,000 205,000 Essex County, GO Notes (County College Bonds, County Vocational School Bonds and General Improvement Bonds) 5.00 8/1/15 225,000 a 226,776 Essex County, GO Notes, Refunding (County College Bonds and General Improvement Bonds) 4.00 6/1/15 550,000 a 550,000 Essex County Improvement Authority, Airport Revenue, Refunding 2.00 10/1/15 245,000 246,199 Essex County Improvement Authority, Guaranteed Lease Revenue, Refunding (County Correctional Facility Project) 4.00 10/1/15 100,000 101,169 Essex County Improvement Authority, Project Consolidation Revenue, Refunding 3.00 12/15/15 470,000 476,541 Florham Park Borough Board of Education, GO Notes, Refunding (School Bonds) 2.75 7/15/15 200,000 a 200,563 Franklin Borough, GO Notes, BAN 1.00 8/21/15 2,572,085 2,574,694 Franklin Borough, GO Notes, Refunding (Water Bonds) 2.00 8/15/15 100,000 100,317 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Franklin Lakes Borough, GO Notes (General Capital Bonds) 1.00 9/1/15 230,000 230,404 Franklin Lakes Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 8/1/15 200,000 a 200,892 Garfield, GO Notes, Refunding (General Improvement Bonds and Water Utility Bonds) 1.00 7/15/15 775,000 775,470 Garwood Borough, GO Notes (General Improvement Bonds) 1.50 4/1/16 135,000 136,233 Hamilton Township, GO Notes 2.00 6/1/16 250,000 253,473 Hamilton Township, GO Notes (General Improvement Bonds) 3.00 7/15/15 100,000 100,302 Hanover Park Regional High School District Board of Education, GO Notes (School Bonds) 4.00 10/1/15 100,000 a 101,196 Harding Township Board of Education, GO Notes, Refunding (School Bonds) 4.00 7/15/15 100,000 a 100,422 Hardyston Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 8/1/15 125,000 a 125,342 Hillsborough Township Board of Education, GO Notes, Refunding (School Bonds) 5.38 10/1/15 100,000 a 101,623 Hopewell Township, GO Notes (Affordable Housing Bonds, General Improvement Bonds and Open Space Bonds) 3.00 2/15/16 100,000 101,798 Jackson Township, GO Notes 2.00 6/1/15 280,000 280,000 Jackson Township, GO Notes, BAN 1.00 8/4/15 1,891,241 1,893,090 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Jackson Township Board of Education, GO Notes, Refunding (School Bonds) 5.00 6/15/15 100,000 a 100,176 Jersey City, GO Notes (General Improvement Bonds) 5.00 1/15/16 100,000 102,559 Jersey City, GO Notes (Real Property Tax Appeal Refunding Notes and Special Emergency Notes) 1.00 4/14/16 2,268,740 2,277,946 Lakewood Township, GO Notes, Refunding (General Improvement Bonds and Pension Bonds) 4.00 1/15/16 200,000 204,366 Lavallette Borough, GO Notes, Refunding 1.50 4/1/16 315,000 317,877 Leonia Borough Board of Education, GO Notes, Refunding (School Bonds) 4.00 8/15/15 150,000 a 151,115 Linden, GO Notes 2.00 3/15/16 425,000 430,342 Linwood, GO Notes, Refunding 3.00 7/15/15 260,000 260,816 Little Egg Harbor Township, GO Notes, BAN 1.00 2/3/16 4,000,000 4,010,746 Little Egg Harbor Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 1/15/16 200,000 a 201,844 Little Falls Township, GO Notes, (BAN and Tax Appeal Refunding BAN) 1.00 12/18/15 1,000,000 1,002,341 Livingston Township, GO Notes (General Improvement Bonds) 2.00 1/1/16 200,000 201,879 Livingston Township Board of Education, GO Notes, GAN 1.00 9/24/15 4,000,000 a 4,007,020 Lumberton Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 2/15/16 810,000 a 818,667 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Madison Borough Board of Education, GO Notes (School Bonds) 4.50 7/15/15 100,000 a 100,500 Mantua Township, GO Notes 2.00 12/1/15 190,000 191,521 Margate City, GO Notes (General Improvement Bonds) 4.25 6/1/15 100,000 100,000 Merchantville Borough, GO Notes 2.00 8/15/15 175,000 175,594 Middlesex County, GO Notes 4.00 6/1/15 100,000 100,000 Middlesex County, GO Notes, Refunding 1.00 6/15/15 250,000 250,067 Midland Park Borough Board of Education, GO Notes (School Bonds) 2.00 8/15/15 270,000 a 270,907 Monmouth County, GO Notes, Refunding (General Improvement Bonds and Reclamation Center Utility Bonds) 4.00 3/1/16 300,000 308,049 Monmouth County Improvement Authority, Capital Equipment Pooled Lease Revenue 4.00 10/1/15 235,000 237,826 Monmouth County Improvement Authority, Capital Equipment Pooled Lease Revenue 4.00 10/1/15 115,000 116,388 Monmouth County Improvement Authority, Governmental Pooled Loan Revenue 2.75 1/15/16 100,000 101,455 Monmouth County Improvement Authority, Governmental Pooled Loan Revenue, Refunding 5.00 12/1/15 100,000 102,301 Monroe Township Board of Education, GO Notes, Refunding (School District Bonds) 2.00 3/1/16 120,000 a 121,431 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Montclair Township, GO Notes, Refunding (General Improvement Bonds and Water Utility Bonds) 3.00 2/1/16 125,000 127,157 Morris Plains Borough, GO Notes 1.00 11/1/15 405,000 406,189 Morris Township, GO Notes (General Improvement Bonds, Parking Utility Bonds, Pool Utility Bonds and Sewer Utility Bonds) 4.35 7/15/15 100,000 100,477 Mount Laurel Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 8/1/15 115,000 a 115,495 Mount Laurel Township Commissioners of Fire District Number 1, GO Notes 2.00 10/1/15 125,000 125,687 Mount Olive Township, GO Notes (General Improvement Bonds and Water Utility Bonds) 2.00 10/15/15 515,000 518,253 Mount Olive Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 1/15/16 300,000 a 302,977 New Brunswick, GO Notes, Refunding (School Bonds) 3.00 10/1/15 225,000 a 226,916 New Brunswick Housing Authority, LR, Refunding (Rutgers University Easton Avenue Project) 5.00 7/1/15 200,000 a 200,752 New Brunswick Parking Authority, Parking Revenue, Refunding 4.00 1/1/16 320,000 326,567 New Jersey Economic Development Authority, Economic Growth Revenue (Greater Mercer County Composite Issue) (LOC; Wells Fargo Bank) 0.72 6/7/15 85,000 b 85,000 New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wells Fargo Bank) 0.21 6/7/15 3,695,000 b 3,695,000 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey Economic Development Authority, EDR (Diocese of Metuchen Project) (LOC; Bank of America) 0.11 6/7/15 22,695,000 a,b 22,695,000 New Jersey Economic Development Authority, EDR (Hathaway Associates, LLC Project) (LOC; Wells Fargo Bank) 0.24 6/7/15 1,195,000 b 1,195,000 New Jersey Economic Development Authority, EDR (Marco Holdings, LLC Project) (LOC; Wells Fargo Bank) 0.24 6/7/15 800,000 b 800,000 New Jersey Economic Development Authority, EDR (Maroukian Realty, LLC Project) (LOC; TD Bank) 0.18 6/7/15 685,000 b 685,000 New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 0.24 6/7/15 1,245,000 b 1,245,000 New Jersey Economic Development Authority, EDR (PB Tower, LLC and Metro Packaging and Imaging, Inc. Project) (LOC; TD Bank) 0.24 6/7/15 2,685,000 b 2,685,000 New Jersey Economic Development Authority, EDR (PB Tower, LLC and Metro Packaging and Imaging, Inc. Project) (LOC; TD Bank) 0.24 6/7/15 730,000 b 730,000 New Jersey Economic Development Authority, EDR (RCC Properties, LLC Project) (LOC; Wells Fargo Bank) 0.24 6/7/15 390,000 b 390,000 New Jersey Economic Development Authority, EDR (The Challenge Printing Company, Inc. Project) (LOC; Wells Fargo Bank) 0.24 6/7/15 285,000 b 285,000 New Jersey Economic Development Authority, EDR (The Trustees of the Lawrenceville School Project) (Liquidity Facility; JPMorgan Chase Bank) 0.08 6/1/15 2,300,000 a,b 2,300,000 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey Economic Development Authority, EDR (Volunteers of America Delaware Valley Property, Inc. Project) (LOC; TD Bank) 0.13 6/7/15 1,180,000 b 1,180,000 New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC) (LOC; JPMorgan Chase Bank) 0.24 6/7/15 895,000 b 895,000 New Jersey Economic Development Authority, IDR (Penwell Holdings LLC Project) (LOC; TD Bank) 0.18 6/7/15 530,000 b 530,000 New Jersey Economic Development Authority, Revenue (CPC Behavioral Healthcare Project) (LOC; Wells Fargo Bank) 0.21 6/7/15 1,400,000 b 1,400,000 New Jersey Economic Development Authority, Revenue (Developmental Disabilities Association of New Jersey Inc. Project) (LOC; Wells Fargo Bank) 0.21 6/7/15 1,300,000 b 1,300,000 New Jersey Economic Development Authority, Revenue (ESARC, Inc.) (Liquidity Facility; TD Bank) 0.15 6/7/15 1,940,000 b 1,940,000 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank NA) 0.19 6/7/15 1,020,000 b 1,020,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wells Fargo Bank) 0.24 6/7/15 1,585,000 b 1,585,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wells Fargo Bank) 0.24 6/7/15 2,845,000 b 2,845,000 16 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey Economic Development Authority, Revenue (Oak Hill Academy Project) (LOC; Wells Fargo Bank) 0.21 6/7/15 1,070,000 a,b 1,070,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; TD Bank) 0.18 6/7/15 4,655,000 b 4,655,000 New Jersey Economic Development Authority, Revenue (Somerset Hills YMCA Project) (LOC; TD Bank) 0.13 6/7/15 2,140,000 a,b 2,140,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.10 6/7/15 995,000 a,b 995,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.10 6/7/15 2,250,000 a,b 2,250,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.10 6/7/15 6,505,000 a,b 6,505,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.10 6/7/15 4,800,000 a,b 4,800,000 New Jersey Economic Development Authority, Revenue (Visiting Nurse Association Home Care, Inc. Project) (LOC; Wells Fargo Bank) 0.16 6/7/15 3,275,000 b 3,275,000 New Jersey Economic Development Authority, Revenue (Young Men’s Christian Association of Metuchen Project) (LOC; Wells Fargo Bank) 0.21 6/7/15 740,000 b 740,000 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (Escrowed to Maturity) 5.00 3/1/16 100,000 103,391 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.13 6/7/15 10,000,000 b 10,000,000 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.13 6/7/15 5,470,000 b 5,470,000 New Jersey Educational Facilities Authority, Revenue (Princeton University) 4.00 7/1/15 100,000 a 100,303 New Jersey Educational Facilities Authority, Revenue, CP (Princeton University) 0.05 7/6/15 5,000,000 a 5,000,000 New Jersey Educational Facilities Authority, Revenue, Refunding (Princeton University) 5.25 7/1/15 245,000 a 245,968 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Revenue 4.00 9/1/15 195,000 196,765 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Revenue 5.00 9/1/15 100,000 101,161 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Revenue, Refunding 5.00 9/1/15 100,000 101,156 New Jersey Health Care Facilities Financing Authority, Revenue (Rahway Hospital) (LOC; Wells Fargo Bank) 0.10 6/7/15 1,070,000 b 1,070,000 18 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey Health Care Facilities Financing Authority, Revenue (The Matheny School and Hospital, Inc.) (LOC; Bank of America) 0.20 6/7/15 1,800,000 b 1,800,000 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (LOC; JPMorgan Chase Bank) 0.08 6/1/15 3,200,000 b 3,200,000 New Jersey Housing and Mortgage Finance Agency, SFHR 5.05 10/1/15 85,000 86,276 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Bank of America) 0.10 6/7/15 1,800,000 b 1,800,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Barclays Bank PLC) 0.10 6/7/15 5,420,000 b 5,420,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Royal Bank of Canada) 0.09 6/7/15 16,000,000 b 16,000,000 Newton, GO Notes, BAN 1.00 8/27/15 3,411,575 3,414,804 North Bergen Municipal Utilities Authority, Sewer Revenue, Refunding 2.00 12/15/15 135,000 136,162 North Bergen Township, GO Notes, Refunding 5.00 8/15/15 120,000 121,067 North Bergen Township, GO Notes, Refunding (General Improvement Bonds) 3.00 4/1/16 370,000 377,677 North Haledon Borough, GO Notes (General Improvement Bonds) 1.00 3/15/16 375,000 376,761 North Plainfield Borough, GO Notes (General Improvement Bonds and Sewer Utility Bonds) 3.00 6/1/16 1,180,000 1,207,872 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Wildwood, GO Notes (General Improvement Bonds) 3.00 11/1/15 100,000 101,061 Northfield Board of Education, Temporary Notes 1.00 8/20/15 2,000,000 a 2,001,748 Norwood Borough, GO Notes (General Improvement Bonds) 3.75 8/1/15 100,000 100,519 Ocean City, GO Notes (General Improvement Bonds) 2.00 9/1/15 400,000 401,710 Ocean City, GO Notes (General Improvement Bonds) 3.00 12/15/15 240,000 243,149 Ocean County, GO Notes (General Improvement Bonds) 3.00 8/1/15 150,000 150,629 Ocean County, GO Notes (General Improvement Bonds) 4.13 8/1/15 100,000 100,652 Ocean County, GO Notes, Refunding (General Improvement Bonds) 4.00 12/1/15 100,000 101,819 Ocean Township, GO Notes 3.00 11/1/15 925,000 935,472 Ocean Township Board Of Education, GO Notes (School Bonds) 4.13 9/1/15 365,000 a 368,236 Ocean Township Board of Education, GO Notes, Refunding (School Bonds) 3.50 6/1/15 250,000 a 250,000 Old Bridge Municipal Utilities Authority, Revenue, Refunding 3.00 11/1/15 250,000 252,735 Old Bridge Township, GO Notes 4.00 7/1/15 100,000 100,295 Old Bridge Township, GO Notes, Refunding 3.00 7/1/15 165,000 165,349 Old Tappan Borough, GO Notes, Refunding (General Improvement Bonds and Sewer Utility Assessment Bonds) 2.00 8/15/15 355,000 356,227 20 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Parsippany-Troy Hills Township, GO Notes, Refunding (General Improvement Bonds, Sewer Utility Bonds and Water Utility Bonds) 3.00 7/15/15 120,000 120,345 Parsippany-Troy Hills Township, GO Notes, Refunding (General Improvement Bonds, Sewer Utility Bonds and Water Utility Bonds) 3.00 10/1/15 175,000 176,457 Parsippany-Troy Hills Township, Board of Education, GO Notes (School Bonds) 4.38 8/15/15 100,000 a 100,823 Passaic County, GO Notes 3.00 4/1/16 100,000 102,134 Passaic County, GO Notes (County College Bonds) 2.00 6/15/15 230,000 a 230,124 Passaic County, GO Notes, Refunding (County College Bonds and General Improvement Bonds) 5.00 9/1/15 200,000 a 202,265 Pinelands Regional School District Board of Education, GO Notes, Refunding (School Bonds) 2.00 3/1/16 375,000 a 379,332 Piscataway Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 8/15/15 450,000 a 452,443 Pompton Lakes Borough, GO Notes, BAN 1.00 7/10/15 2,377,000 2,378,415 Port Authority of New York and New Jersey (Consolidated Bonds, 152nd Series) (JPMorgan Chase Bank PUTTERS, Series 2945) (Liquidity Facility; JPMorgan Chase Bank) 0.13 6/7/15 1,660,000 b,c,d 1,660,000 Port Authority of New York and New Jersey (Consolidated Bonds, 185th Series) (Citigroup ROCS, Series RR II R-14086) (Liquidity Facility; Citibank NA) 0.14 6/7/15 2,050,000 b,c,d 2,050,000 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Princeton, GO Notes (General Improvement Bonds) 2.00 9/15/15 500,000 502,458 Rahway, GO Notes, BAN 1.25 9/29/15 2,503,000 2,509,937 Ramapo Indian Hills Regional High School District Board of Education, GO Notes, Refunding (School Bonds) 2.50 6/1/15 220,000 a 220,000 Ramapo Indian Hills Regional High School District Board of Education, GO Notes, Refunding (School Bonds) 2.50 6/1/16 1,075,000 a 1,095,276 Randolph Township Board of Education, GO Notes, Refunding (School Bonds) 5.00 8/1/15 200,000 a 201,577 Randolph Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 2/1/16 100,000 a 101,668 Ridgefield Borough Board of Education, GO Notes (School Bonds) 2.00 2/15/16 100,000 a 101,131 River Edge Borough Board of Education, GO Notes (School Bonds) 4.13 10/15/15 150,000 a 152,108 River Vale Township, GO Notes (General Improvement Bonds) 4.25 6/15/15 400,000 400,604 River Vale Township, GO Notes (Golf Course Utility Bonds) 2.00 10/1/15 255,000 256,445 Robbinsville Township, GO Notes 3.00 12/1/15 100,000 101,320 Rutgers, The State University, GO Notes (Liquidity Facility; U.S. Bank NA) 0.08 6/1/15 4,390,000 a,b 4,390,000 Rutgers, The State University, GO Notes, Refunding 4.00 5/1/16 260,000 a 268,029 Rutgers, The State University, GO Notes, Refunding (Liquidity Facility; TD Bank) 0.06 6/1/15 6,000,000 a,b 6,000,000 22 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Sayreville Borough, GO Notes (General Improvement Bonds) 3.25 9/15/15 100,000 100,812 Scotch Plains-Fanwood Board of Education, GO Notes, Refunding (School District Bonds) 3.00 7/15/15 100,000 a 100,318 Somerset County Improvement Authority, County Guaranteed Governmental Loan Revenue (Bridgewater Project) 2.25 9/1/15 100,000 100,490 South Brunswick Township, GO Notes (General Improvement Bonds, Open Space Bonds and Water-Sewer Utility Bonds) 4.00 11/15/15 100,000 101,668 South Brunswick Township, GO Notes, Refunding (General Improvement Bonds and Water-Sewer Utility Bonds) 4.00 7/1/15 500,000 501,415 South Orange—Maplewood School District Board of Education, GO Notes, Refunding (School Bonds) 4.00 11/1/15 100,000 a 101,506 South Plainfield Borough Board of Education, GO Notes, Refunding (School Bonds) 4.50 7/15/15 115,000 a 115,559 Stafford Township Board of Education, GO Notes, Refunding (School Bonds) 4.25 9/1/15 150,000 a 151,458 Swedesboro-Woolwich Consolidated School District Board of Education, GO Notes, Refunding (School Bonds) 1.00 2/15/16 625,000 a 627,150 Toms River Regional Schools Board of Education, GO Notes (School District Bonds) 4.00 7/15/15 100,000 a 100,436 Toms River Township, GO Notes (General Improvement Bonds and Golf Utility Improvement Bonds) 2.25 6/15/15 100,000 100,069 Trenton, GO Notes (School Bonds) 3.00 4/15/16 100,000 a 101,978 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Trenton, GO Notes, Refunding (School Bonds) 3.00 7/15/15 2,075,000 a 2,081,525 Union Beach Borough, GO Notes 2.00 2/15/16 100,000 100,912 Union County Improvement Authority, GO Lease Revenue, Refunding (Juvenile Detention Center Facility Project) 3.60 5/1/16 245,000 251,583 Union Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 8/15/15 300,000 a 301,609 Union Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 1/1/16 110,000 a 110,970 Upper Freehold Regional School District Board of Education, GO Notes, Refunding (School Bonds) 1.00 2/15/16 235,000 a 235,908 Vineland, GO Notes (Electric Utility Bonds) 2.00 7/15/15 725,000 726,446 Waldwick Borough, GO Notes (General Improvement Bonds and Water Utility Bonds) 2.00 11/1/15 240,000 241,661 Wall Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 7/15/15 225,000 a 225,434 Wanaque Borough, GO Notes (Assessment Bonds, General Bonds and Water Bonds) 2.25 2/1/16 250,000 253,091 Washington Township Board of Education, GO Notes, Refunding (School Bonds) 5.00 1/1/16 200,000 a 205,365 Washington Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 2/1/16 240,000 a 244,045 West Deptford Township, GO Notes, Refunding 1.00 9/1/15 2,020,000 2,023,551 West Windsor-Plainsboro Regional School District, GO Notes, Refunding (School Bonds) 5.00 9/15/15 540,000 a 547,343 24 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) West Windsor-Plainsboro Regional School District, GO Notes, Refunding (School Bonds) 3.00 12/1/15 100,000 a 101,295 Westfield Board of Education, GO Notes (School Bonds) 1.50 8/1/15 250,000 a 250,492 Willingboro Township, GO Notes (General Improvement Bonds) 2.00 4/15/16 650,000 659,031 Wood-Ridge Borough, GO Notes, BAN 1.00 2/11/16 956,000 959,788 Total Investments (cost $249,753,102) % Liabilities, Less Cash and Receivables %) ) Net Assets % a At May 31, 2015, the fund had $94,103,630 or 37.8% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. b Variable rate demand note—rate shown is the interest rate in effect at May 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2015, these securities amounted to $38,265,000 or 15.4% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). Portfolio Summary (Unaudited) † Value (%) Value (%) Education 37.8 Utility-Electric 4.0 City 16.7 County 2.8 Housing 13.0 Utility-Water and Sewer .3 Industrial 8.9 Other 2.5 Transportation Services 8.2 Health Care 6.2 † Based on net assets. The Fund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES May 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 249,753,102 249,753,102 Cash 572,483 Interest receivable 567,016 Prepaid expenses 23,763 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 44,406 Payable for investment securities purchased 1,963,853 Payable for shares of Common Stock redeemed 71,651 Accrued expenses 45,216 Net Assets ($) Composition of Net Assets ($): Paid-in capital 248,605,058 Accumulated net realized gain (loss) on investments 186,180 Net Assets ($) Shares Outstanding (2 billion shares of $.001 par value Common Stock authorized) 248,701,725 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS Six Months Ended May 31, 2015 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 651,778 Shareholder servicing costs—Note 2(b) 61,979 Professional fees 35,095 Custodian fees—Note 2(b) 14,131 Prospectus and shareholders’ reports 13,195 Directors’ fees and expenses—Note 2(c) 12,994 Registration fees 10,534 Miscellaneous 25,226 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (577,041 ) Less—reduction in fees due to earnings credits—Note 2(b) (42 ) Net Expenses Investment Income—Net 36 Net Realized Gain (Loss) on Investments—Note 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2015 Year Ended (Unaudited) November 30, 2014 Operations ($): Investment income—net 36 64 Net realized gain (loss) on investments 186,180 — Net Increase (Decrease) in Net Assets Resulting from Operations 64 Dividends to Shareholders from ($): Investment income—net ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 160,230,082 376,089,226 Dividends reinvested 32 267 Cost of shares redeemed (179,800,022 ) (350,404,780 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 268,174,966 242,490,479 End of Period See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2015 Year Ended November 30, (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net a .000 .000 .000 .000 .000 .000 Distributions: Dividends from investment income—net a (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) (.000 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) b .00 c .00 .00 .00 .00 .00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .63 c .64 .64 .65 .66 .64 Ratio of net expenses to average net assets .19 c .22 .31 .35 .43 .49 Ratio of net investment income to average net assets b .00 c .00 .00 .00 .00 .00 Net Assets, end of period ($ x 1,000) 248,791 268,175 242,490 259,234 277,305 316,484 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus New Jersey Municipal Money Market Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective is to seek as high a level of current income exempt from federal and New Jersey state income taxes as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board of Directors (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is 32 not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2015 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 249,753,102 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At May 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended November 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2014 was as follows: tax-exempt income $64 and ordinary income $226.The tax character of current year distributions will be determined at the end of the current fiscal year. At May 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time.This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $577,041 during the period ended May 31, 2015. 34 (b) Under the Shareholder Services Plan, the fund reimburses the Distributor at an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2015, the fund was charged $41,361 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2015, the fund was charged $17,379 for transfer agency services and $857 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $42. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2015, the fund was charged $14,131 pursuant to the custody agreement. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates The Bank of New York Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement. During the period ended May 31, 2015, the fund was charged $665 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended May 31, 2015, the fund was charged $6,140 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $107,047, Shareholder Services Plan fees $7,000, custodian fees $8,826, Chief Compliance Officer fees $2,113 and transfer agency fees $6,340, which are offset against an expense reimbursement currently in effect in the amount of $86,920. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board. The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Directors and/or common officers, complies with Rule 17a-7 under the Act. During the period ended May 31, 2015, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 under the Act amounting to $77,435,000 and $52,165,000, respectively. 36 NOTE 4—Regulatory Developments: On July 23, 2014, the SEC adopted amendments to the rules that govern money market mutual funds. In part, the amendments will require structural changes to most types of money market funds to one extent or another; however, the SEC provided for an extended two-year transition period to comply with such structural requirements. At this time, management is evaluating the reforms adopted and the manner for implementing these reforms over time and its impact on the financial statements. NOTE 5—Subsequent Event: On May 4, 2015, the Board approved, effective September 1, 2015, to change the name of the fund from “Dreyfus New Jersey Municipal Money Market Fund, Inc.” to “General New Jersey Municipal Money Market Fund, Inc.” and the shares will be designated as Class A. The Fund 37 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the fund’s complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 20, 2015 By: /s/ James Windels James Windels, Treasurer Date: July 20, 2015 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
